The appellant's argument states:
"The defendant, Fred Hempley, was convicted of the murder of one Don Beckoff and recommended to the mercy of the Court. The evidence in the case was entirely circumstantial, and consisted largely of statements alleged to have been made by the defendant during the investigation by the Coroner of the cause of the death of the deceased.
                     "POINTS AND AUTHORITIES
"Exception 1. The State is the prosecutor of all persons charged with crime. In this case the Sheriff was one of the main witnesses for the State. The defendant requested that the witnesses be segregated because there were some five or six other witnesses for the State summoned to testify to conversations they had had with the defendant in the presence of the Sheriff. That Sheriff had worked up the testimony and had in effect said that he had the man who killed Beckoff. While it has been held in some States that *Page 352 
the Court has the right, in its discretion, to exclude the Sheriff from the witnesses who are to be segregated, we think, in this case, if our State should adopt the principle that it is within the discretion of the Court in such cases, then the Court in this case abused its discretion, especially inasmuch as the presence of the Sheriff in the courtroom during the trial, and in charge of the jury during the recess of the Court, was very harmful to the defendant's right of fair trial, and the Court should have excluded the Sheriff along with the other witnesses, and put the jury in charge of the Deputy Sheriff or some disinterested bailiff.
I. The exclusion of the witnesses was a matter for the sound discretion of the trial Judge. It was the duty of the Sheriff to be in attendance on the Court. Nothing in the record indicates an abuse of discretion.
II. The appellant was sworn as a witness at the Coroner's inquest. He also made statements to the Sheriff and others. His Honor excluded the sworn statements, but admitted the unsworn statement. The appellant alleges that this was error. There is not the slightest evidence of coercion, and there was no error here.
III. The next assignment of error is set out in the nineteenth exception, which is:
"Because the Court erred in telling the jury during the course of the trial that, "if the statement made by the defendant to the Sheriff was voluntarily and freely made by the defendant, that is for you to consider; if it was voluntarily and freely made, it would be a matter for your consideration, along with the other testimony in the case, but you are to pass upon the question as to whether it was voluntarily and freely made or not; the error being that it is not a question for the jury to pass upon, and the Court erred in not passing upon this phase of the testimony."
His Honor admitted the testimony on his own judgment, and then told the jury that, notwithstanding his ruling, still, if the jury thought the statements were not voluntary, *Page 353 
they must disregard the evidence. There was no error in that.
IV. The next assignment of error is that his Honor allowed a witness to tell of a conversation with the deceased. The record shows:
"On Monday afternoon at a little after 2 o'clock he came around and ate dinner at my place and asked me to give it to him.
"Mr. Nicholls: I object to a conversation between the deceased and this man.
"A. He made a request of me. He asked me for something, and in response to that I gave him what he asked for. It was a small bunch of money, I understand, in an envelope. I had marked on it `350.' He left that either Friday or Saturday previously with me. He came back on Monday after the bank had closed, a little after 2 o'clock, between 2 and 2:30. He had done that on other occasions before. I cashed a check for $200. In other words Beckoff had borrowed $200 off me on the 7th of September and he gave me his check. I gave him mine. I would hold his. His check was dated the 15th of last September. The check has not yet been made good. In the meantime he was killed on the 13th. The check was dated on the 15th."
As soon as objection was made the witness dropped the conversation and told what he did. This was clearly competent.
V. The appellant complains that the State was allowed to prove that he was making application for loans from several banks. There was no error here, as it tended to show a motive for the alleged crime.
VI. The appellant complains that the State was allowed to put in evidence a box of cartridges taken from his room, without a search warrant, while he was in jail. In the case of the State v. Harley, 107 S.C. 307, 92 S.E. 1035, we find: *Page 354 
"It does not appear that the books and papers in question were illegally seized, but even if they had been so seized, they nevertheless would have been admissible in evidence.State v. Atkinson, 40 S.C. 363, 18 S.E. 1021, 42 A. St. Rep. 877; State v. McIntosh, 94 S.C. 439, 78 S.E. 327."
In the case of the State v. Quinn, 111 S.C. 180,97 S.E. 64, 3 A.L.R. 1500, we find:
"There was no search in the instant case, for search implies invasion and quest, and that implies some * * * force, actual or constructive, much or little."
The appellant told the Sheriff just where the box of cartridges were, and he went to the place where the appellant said they were, and got them. There was not the slightest evidence of force or protest. The assignment of error cannot be sustained.
VII. The twenty-first exception is:
"Because the Court erred in not allowing the witness Hattie Woods to testify to what she said to her sister as the defendant, Hempley, passed in his car, said testimony being competent and beneficial to the defendant."
This was clearly incompetent.
VIII. Appellant again complains that the presiding Judge refused to caution the jury against the danger of convicting on circumstantial evidence. Practically the request required the Judge to charge on the weight of evidence, and this, of course, he could not do. It required no citation of authority to show that the weight of evidence is a matter for the jury.
The judgment is affirmed.